This suit was instituted by the appellees and against appellants and R. C. Sheppard for $250, the alleged value of a bale of cotton, charged to have been converted to the use of one of the defendants. Both defendants answered by general demurrer and general denial. Judgment was rendered for plaintiff against defendant compress company for $229.14, and in favor of defendant Sheppard that plaintiff take nothing, from which an appeal has been perfected by the compress company.
No briefs have been filed by the appellant. Upon careful investigation of the record we find no fundamental error, so the cause is affirmed.
Appellees have filed suggestion that this appeal is for delay only, and prayed for 10 per cent. penalty. The court is of the opinion that it clearly appears that this appeal is for delay only, and for that reason assesses 10 per cent. penalty for delay as prayed for.
Affirmed.